Order entered September 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00470-CR

                         EDWARD FRANK WILLIAMS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F13-24143-I

                                           ORDER
       The Court REINSTATES the appeal.

       Appellant’s brief was originally due on June 17, 2015. On July 1, 2015, appellant filed a

motion seeking an extension until August 28, 2015 to file his brief.      The Court granted the

extension only until July 17, 2015. When the brief was not filed by July 31, 2015, we ordered

the trial court to make findings regarding the brief. We ADOPT the trial court’s findings that:

(1) appellant is not indigent; (2) appellant is represented by retained counsel Thomas Pappas; and

(3) Mr. Pappas did not appear at the hearing regarding appellant’s brief despite repeated attempts

to contact him and requesting his presence. The trial court made no finding as to whether Mr.

Pappas has abandoned the appeal.
       Accordingly, we ORDER appellate counsel Thomas Pappas to file appellant’s brief by

SEPTEMBER 18, 2015. If the brief is not filed by that date, we will, without further notice,

submit the appeal without briefs. See TEX. R. APP. P. 38.8(b)(4).

       We DIRECT the Clerk to send copies of this order to Thomas Pappas and the Dallas

County District Attorney’s Office.

                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE